Citation Nr: 0412934	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to ionizing 
radiation.

2.  Entitlement to an initial rating in excess of 10 percent 
for papillary lesions of the thyroid gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to March 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in St. Louis, 
Missouri which, in pertinent part, denied service connection 
for non-inflammatory mixed peripheral neuropathy of the lower 
extremities.  A personal hearing was held before the 
undersigned veterans law judge in September 2003.  

In an August 2003 rating decision, the RO established service 
connection for papillary lesions of the thyroid gland due to 
radiation exposure, rated noncompensable.  A notice of 
disagreement was received from the veteran in August 2003, 
and the veteran appealed for a higher rating for this 
disability.  In an August 2003 rating decision, the RO 
granted a 10 percent rating for this disability, and stated 
that such award represented a complete grant of benefits.  
This issue will be addressed in the remand, below.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran claims that he was exposed to radiation during 
service, and that he developed peripheral neuropathy as a 
result.  Records reflect that the veteran was an atmospheric 
nuclear test participant, and that he was exposed to 
radiation in service.  Service connection has been 
established for various cancers due to in-service radiation 
exposure.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2003).  Although the veteran is a radiation-exposed veteran, 
peripheral neuropathy is not one of the diseases listed in 
C.F.R. § 3.309(d)(2).  

Second, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more after service in an ionizing radiation exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation do not include peripheral neuropathy.  Other 
claimed diseases may be considered radiogenic if the claimant 
has cited or submitted competent scientific or medical 
evidence which supports that finding.  38 C.F.R. § 
3.311(b)(4) (2003).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

With regard to claims for service connection, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).
 
In this case, service records reflect that the veteran was 
exposed to radiation.  Post-service medical records reflect 
that the veteran has been diagnosed with peripheral 
neuropathy and demyelinating neuropathy of uncertain 
etiology.  VA medical records also reflect that the veteran 
has been diagnosed with diabetes mellitus, although the 
veteran has testified that such diagnosis was made in error.  
December 2001 outpatient records indicate that the most 
likely diagnosis for the veteran's neurological symptoms was 
diabetic neuropathy.  The veteran has submitted medical 
articles regarding peripheral neuropathy and its possible 
causes.

The Board finds that the record does not contain sufficient 
information to make a decision on the claim.  Hence, the RO 
should obtain a medical opinion from a specialist in 
neurology regarding the etiology of the veteran's peripheral 
neuropathy.  38 U.S.C.A. § 5103A(d) (West 2002).  The RO 
should then readjudicate the claim, with consideration of 
38 C.F.R. §§ 3.309, 3.311 and Combee, supra.

Finally with respect to the veteran's claim for a higher 
initial rating for papillary lesions of the thyroid gland, 
the Board notes that in an appeal in which the veteran 
expresses general disagreement with the assignment of a 
particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.  
AB v. Brown, 6 Vet. App. 35 (1993).  Hence, despite the RO's 
statement that its subsequent award of a 10 percent rating 
for this disability constituted a complete grant of benefits, 
this is not the case.  The veteran has not withdrawn his 
appeal as to the issue of a higher rating for his papillary 
lesions of the thyroid gland, and that claim remains before 
the RO for review.  The RO should promulgate a statement of 
the case on this issue, and provide the veteran with an 
opportunity to perfect an appeal of this issue by submission 
of a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2003); Manlincon v. 
West, 12 Vet. App. 238 (1999).



In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the 
appellant to provide any evidence in his 
possession not previously submitted which 
is pertinent to this claim.

2.  A VA examination should be conducted 
by a specialist in neurology in order to 
determine the severity and the etiology 
of the veteran's peripheral neuropathy.  
The claims file should be reviewed by the 
physician in conjunction with the 
examination.  All tests and any 
specialized examinations deemed necessary 
should be performed.  The physician 
should be informed that the veteran was 
exposed to radiation in service.  
 
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran's peripheral neuropathy, if 
diagnosed, was caused by in-service 
radiation exposure, or is otherwise 
related to service.  A complete rationale 
for any opinion expressed should be 
included in the report.

3.  The RO should readjudicate the 
veteran's claim for service connection 
for peripheral neuropathy, with 
consideration of all the evidence 
received since the September 2002 
statement of the case, and with 
consideration of 38 C.F.R. §§ 3.309, 
3.311 and Combee, supra.

If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

4.  The RO should provide the veteran 
with a statement of the case on the issue 
of entitlement to a higher initial rating 
for service-connected papillary lesions 
of the thyroid gland.  He should be 
informed of the requirements necessary to 
perfect his appeal.  The RO is informed 
that this issue is not before the Board 
for appellate until the appeal is 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




